Name: Commission Regulation (EC) No 693/96 of 17 April 1996 amending for the fourth time Regulation (EEC) No 586/93 providing for an exception in respect of the volatile acid content of certain wines
 Type: Regulation
 Subject Matter: beverages and sugar;  technology and technical regulations;  food technology
 Date Published: nan

 Avis juridique important|31996R0693Commission Regulation (EC) No 693/96 of 17 April 1996 amending for the fourth time Regulation (EEC) No 586/93 providing for an exception in respect of the volatile acid content of certain wines Official Journal L 097 , 18/04/1996 P. 0017 - 0017COMMISSION REGULATION (EC) No 693/96 of 17 April 1996 amending for the fourth time Regulation (EEC) No 586/93 providing for an exception in respect of the volatile acid content of certain winesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EC) No 1544/95 (2), and in particular Article 66 (4) thereof,Whereas Article 66 of Regulation (EEC) No 822/87 fixes the maximum volatile acid content of wine; whereas provision may be made for exceptions for certain quality wines psr; whereas certain quality wines psr originating in Germany, Austria, France and the United Kingdom and falling within that category normally have a volatile acid content higher than that provided for in Article 66 of Regulation (EEC) No 822/87 because of the way in which they are made; whereas provision should be made for an exception to Article 66 (1) of Regulation (EEC) No 822/87 so that the abovementioned wines can continue to be made according to the traditional methods which give them their characteristic properties;Whereas, however, for the sake of clarity, that exception should be incorporated into Commission Regulation (EEC) No 586/93 (3), as last amended by Regulation (EC) No 1278/95 (4), which brings together in a single text all the exceptions provided for as regards volatile acidity;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1 Article 1 of Regulation (EEC) No 586/93 is hereby amended as follows:1. In point (a), the term 'Trockenbeerenauslese` is deleted and the following subparagraph is added:'35 milliequivalents per litre for quality wines psr meeting the requirements for designation as "Trockenbeerenauslese"`.2. The following indent is added to point (b):'- Alsace and Alsace grand cru, designated and accompanied by the terms "vendanges tardives" or "sÃ ©lection de grains nobles"`.3. In point (d), the terms 'Ausbruch`, 'Trockenbeerenauslese` and 'Strohwein` are deleted and the following subparagraph is added:'40 milliequivalents per litre for quality wines psr meeting the requirements for designation as "Ausbruch", "Trockenbeerenauslese" or "Strohwein"`.4. The following point is added:'(f) for wines originating in the United Kingdom:25 milliequivalents per litre for quality wines psr which are designated and accompanied by the terms "botrytis" or words to similar effect, "noble late harvested", "special late harvested" or "noble harvest" and which meet the conditions for being thus designated.`Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 April 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 84, 27. 3. 1987, p. 1.(2) OJ No L 148, 30. 6. 1995, p. 31.(3) OJ No L 61, 13. 3. 1993, p. 39.(4) OJ No L 124, 7. 6. 1995, p. 4.